J-A05023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BEELEY CAKNEAL MEAD                        :
                                               :
                       Appellant               :   No. 646 MDA 2021

               Appeal from the PCRA Order Entered April 5, 2021
     In the Court of Common Pleas of Lycoming County Criminal Division at
                        No(s): CP-41-CR-0002044-2014


BEFORE:       OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED APRIL 01, 2022

        Beeley Cakneal Mead appeals pro se from the order denying his first

petition pursuant to the Post Conviction Relief Act (“PCRA”) as untimely filed.

42 Pa.C.S.A. §§ 9541-46. We affirm.

        The pertinent facts and procedural history are as follows: On July 17,

2017, Mead pled guilty to one count of criminal solicitation to commit

aggravated indecent assault of a child under thirteen years of age in exchange

for a negotiated sentence of five to twenty years of imprisonment. On January

5, 2018, the trial court sentenced Mead in accordance with the plea

agreement. Mead did not file a post-sentence motion or a direct appeal to

this Court.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05023-22


       On February 21, 2020, Mead filed the pro se PCRA petition at issue. The

PCRA court appointed counsel, who filed a motion to withdraw and a no-merit

“brief” pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

Thereafter, the PCRA court issued a Pa.R.Crim.P. 907 notice of its intent to

dismiss this petition without a hearing. Mead filed a response.         By order

entered April 1, 2021, the PCRA court permitted counsel to withdraw and

denied Mead’s petition.       This timely appeal followed.1   Both Mead and the

PCRA court have complied with Pa.R.A.P. 1925.

       This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).

          The PCRA court has discretion to dismiss a petition without
          a hearing when the court is satisfied that there are no
          genuine issues concerning any material fact, the defendant
          is not entitled to post-conviction collateral relief, and no
          legitimate purpose would be served by further proceedings.
          To obtain a reversal of a PCRA court’s decision to dismiss a
          petition without a hearing, an appellant must show that he
____________________________________________


1 Although Mead’s notice of appeal appeared to be untimely, after we issued
a rule to show cause order, he submitted proof necessary under the prisoner
mailbox rule. See generally, Commonwealth v. Jones, 700 A.2d 423 (Pa.
1997).


                                           -2-
J-A05023-22


         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      In his pro se brief, Mead raises twenty-one issues. See Mead’s Brief at

3-6. Before addressing them, however, we must first determine whether the

PCRA court was correct in its conclusions that his second PCRA petition was

untimely filed, and that he failed to establish a time-bar exception.       The

timeliness of a post-conviction petition is jurisdictional. Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013). Generally, a petition for

relief under the PCRA, including a second or subsequent petition, must be filed

within one year of the date the judgment becomes final unless the petition

alleges, and the petitioner proves, that an exception to the time for filing the

petition is met.

      The three narrow statutory exceptions to the one-year time bar are as

follows: “(1) interference by government officials in the presentation of the

claim; (2) newly discovered facts; and (3) an after-recognized constitutional

right.” Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citing 42 Pa.C.S.A. § 9545(b)(1)(i-iii)).   A petition invoking one of these

statutory exceptions must be filed within one year of the date the claim could

have been presented. 42 Pa.C.S.A. § 9545(b)(2). In addition, exceptions to

the PCRA’s time bar must be pled in the petition and may not be raised for



                                      -3-
J-A05023-22


the first time on appeal. Commonwealth v. Burton, 936 A.2d 521, 525 (Pa.

Super. 2007); see also Pa.R.A.P. 302(a) (providing issues not raised before

the lower court are waived and cannot be raised for the first time on appeal).

      Finally, if a PCRA petition is untimely and the petitioner has not pled and

proven an exception “neither this Court nor the [PCRA] court has jurisdiction

over the petition.   Without jurisdiction, we simply do not have the legal

authority   to   address   the   substantive   claims.”    Commonwealth        v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (citation omitted).

      Here Mead’s judgment of sentence became final on February 5, 2018,

thirty days after he was sentenced and he did not file an appeal to this Court.

See 42 Pa.C.S.A. § 9545(b)(3). Therefore, Mead had until February 5, 2019,

to file a timely petition. Because Mead filed the petition at issue in 2020, it is

untimely unless he has satisfied his burden of pleading and proving that one

of the enumerated exceptions applies. See Hernandez, supra.

      Mead failed to sufficiently plead and prove an exception to the PCRA’s

time bar. Reviewing Mead’s pro se petition, the PCRA court issued a Rule 907

notice of its intent to dismiss it without a hearing because:


             Although [Mead] checked the boxes to attempt to invoke
         all three statutory exceptions, he failed to allege sufficient
         facts or to include appropriate witness certifications to
         establish them.

             The basis for all of the exceptions appears to be an
         assertion that the court, the district attorney and [Mead’s]
         counsel failed to do any competency test on him and he
         failed to receive an adjustment to his sentence based on


                                      -4-
J-A05023-22


        either his or his girlfriend’s cooperation against another
        individual.

                                     ***

           There is nothing in the record to suggest that either the
        court or the district attorney were aware of any issues with
        [Mead’s] competency. [Mead] allegedly asked his attorney
        for a competency test, and his attorney allegedly told him
        that if he wasn’t suicidal, he didn’t need one. [Mead] also
        asserts that if counsel had conducted a medical background
        check, it would have shown that he had been diagnosed with
        adjustment disorder.       The term “government official,”
        however, does not include [Mead’s] attorney. 42 Pa.C.S.A.
        [§ 9545(b)(4)]. [Mead] has also not submitted a witness
        certification from any medical professional to show that [he]
        was suffering from an adjustment disorder at the time he
        entered his guilty plea or sentence or that an adjustment
        disorder would render him unable to understand the
        proceedings or assist in his defense. In fact, [Mead] asking
        his counsel for a competency test would tend to show that
        he had the ability to participate or assist in his own defense.
        Furthermore, [Mead] was allegedly diagnosed with his
        adjustment disorder in 2011, several years before he was
        charged or pleaded guilty. [Mead] has not alleged any facts
        to show why he could not have asserted this claim on or
        before February 5, 2019.

           Similarly, [Mead] should have been aware at the time of
        his sentencing hearing that he did not receive an adjustment
        to his sentence based on his girlfriend’s cooperation in
        another case. Again, [Mead] has not alleged any facts to
        show why he could not have asserted this claim on or before
        February 5, 2019.

Rule 907 Notice, 11/23/20, at 3-4.

     When issuing its Rule 907 Notice, the PCRA court informed Mead that

his response “should focus on when he discovered information about his

medical diagnoses and the lack of adjustment to his sentence” and why he




                                     -5-
J-A05023-22



could not have discovered that information and filed a timely PCRA petition on

any of his claims on or before February 5, 2019.” Id. at 5.

      In his response to the PCRA court’s Rule 907 notice, Mead did not

answer the PCRA court’s questions directly, but rather blamed any delay on

his limited access to the prison law library and the pandemic crisis. Mead’s

Response, 12/28/20, at 1. Moreover, although Mead attached to his response

the definition of a “chronic adjustment disorder,” the medical records which

he refers do not state that he suffers from this psychiatric condition. After

reviewing the records, we agree with the following comments by PCRA counsel

in her Turner/Finley no-merit brief:

         [Mead] has provided undersigned counsel with medical
         records from 2011 indicating that he had been diagnosed
         with an adjustment disorder with depressed mood following
         a difficult breakup. The records did not establish a basis for
         determining or questioning [Mead’s] competence at the
         time of the prosecution.

Turner/Finley Brief, 8/6/20, at 5. Mead does not proffer an expert report

linking his 2011 diagnosis and/or a motor vehicle accident to his competency

to stand trial. Finally, Mead blames his lateness in asserting his lack of a

sentencing adjustment on the ineffectiveness of trial counsel. As noted by the

PCRA court, trial counsel is not a “governmental official” for purposes of the

PCRA’s “governmental interference” time-bar exception. See supra.

      In sum, our review of the record supports the PCRA court’s conclusions

that Mead’s pro se PCRA petition is facially untimely, and he has failed to plead




                                      -6-
J-A05023-22



and prove a time-bar exception. We therefore affirm the PCRA court’s order

denying Mead post-conviction relief.2

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2022




____________________________________________


2 In his nineteenth issue, Mead challenges PCRA counsel’s ineffectiveness.
Recently, in Commonwealth v. Bradley, 261 A.3d 381, 401 (Pa. 2021), our
Supreme Court concluded: “[A] PCRA petitioner may, after a PCRA court
denies relief, and after obtaining new counsel or acting pro se, raise claims of
PCRA counsel’s ineffectiveness at the first opportunity to do so, even on
appeal.” Unlike the instant case, Bradley involved a timely first PCRA
petition. We do not, therefore, consider the applicability of Bradley to Mead’s
appeal. See Commonwealth v. Gurdine, 2022 WL 576155 (Pa. Super.
2022), non-precedential decision at *5, n.15.


                                           -7-